Citation Nr: 0103451	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had a period of verified active military service 
from July 1943 to August 1945, as well as an unverified 
period of service from January 1942 to July 1943, and service 
with the Merchant Marines until approximately August 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  


REMAND

This appeal arises out of the veteran's claim for entitlement 
to service connection for skin cancer.  Upon a preliminary 
review of the claims file, and in light of a change in the 
law discussed below, the Board finds that additional 
development is needed in this case before proceeding with 
appellate review.  Such development includes obtaining the 
veteran's service medical records and service personnel 
records, or at a minimum, a coherent statement as to why 
those records may be unavailable.  

In the veteran's original claim for service connection, 
received in June 1999, he indicated that he believed his skin 
cancer was due to exposure to ionizing radiation, during 
Operation Sandstone in 1948.  This contention was reiterated 
on VA Form RRAIS (Radiation Risk Activity Information Sheet), 
received in July 1999, in which the veteran stated that in 
1948, he had been aboard the Noah Brown Ship in the Pacific 
Ocean, during Operation Sandstone.  He indicated that he 
remained in the explosion area for three days, and observed 
"heavy gray dust," such that he could not see the sun for 
two days.  In a statement received from the veteran in 
February 2000, he stated that he was a member of the U.S. 
Coast Guard/Merchant Marines during and after World War II.  
He indicated that he believed that his skin cancer was the 
result of exposure to ionizing radiation from nuclear testing 
conducted during and after the war.  

Initially, the Board notes that the veteran's service medical 
records are not in the claims file.  It appears that requests 
for service medical and dental records, and service personnel 
records, were made in July 1999.  However, there does not 
appear to be a response to those requests in the claims file.  
Thus, it is unclear to the Board why the veteran's service 
records are not in the claims file.  

Additionally, the Board notes that according to the veteran's 
DD-214 of record, he had active military service with the 
United States Coast Guard, Merchant Marines, from July 1943 
to August 1945.  It appears that the veteran may have also 
had active service in the U.S. Army from January 1942 to July 
1943.  Moreover, the veteran submitted several documents 
entitled "United States Coast Guard Certificate of 
Discharge."  Those documents identify shipments for the 
following dates:  December 1942 to April 1943; July 1943 to 
August 1943; August 1943 to September 1943; March 1945 to May 
1945; June 1945 to August 1945; August 1945 to October 1945; 
November 1945 to February 1946; July 1946; August 1946 to 
September 1946; September 1946 to March 1947; and, July 1947 
to August 1947.

The RO denied the veteran's claim for service connection for 
skin cancer on the basis that Operation Sandstone, in which 
the veteran maintains he participated and was exposed to 
ionizing radiation, took place in 1948, which was after the 
veteran completed his military service.  However, the Board 
finds that not only are the veteran's dates of service 
unclear, but the Board is not satisfied with the RO's 
attempts to obtain any service records for the veteran.  The 
Board also finds that while the veteran claimed service 
connection for skin cancer on a presumptive basis, as due to 
ionizing radiation, his claim should also be evaluated on 
principles of direct service connection.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

According to the veteran's June 1999 claim for compensation, 
he was treated by private health-care providers and the Fort 
Wayne, Indiana, VA Medical Center for skin cancer.  However, 
there is no indication that any attempt was made by the RO to 
obtain these records, despite the submission of 
authorizations for the release of the private records to VA.  
These records must be requested prior to a final 
determination of the veteran's claim.

The necessity for the foregoing development is heightened by 
the recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified, in part, as amended at 38 U.S.C. § 5103A), 
effective November 9, 2000.  This law strengthened the 
requirement to assist claimants establish their claims for VA 
benefits.  As this law was enacted during the pendency of 
this appeal, it has not yet been applied in this case.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991)(when a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply). 

According to the Veterans Claims Assistance Act of 2000, 
"[t]he Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary."  Pub. L. No. 106-475, § 5103A(a).  This duty 
to assist includes assistance in obtaining relevant records.  
In regard to Federal records, the efforts to obtain such 
records shall continue until such records are obtained, 
unless it is reasonably certain that such records do not 
exist.  Pub. L. No. 106-475, § 5103A(b).  Moreover, in claims 
for disability compensation, the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion.  Pub. L. No. 106-475, § 5103A(d)(1).  Such an 
examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Pub. L. 
No. 106-475, § 5103A(d)(2).

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, the Board 
finds that additional efforts should be made to verify the 
veteran's dates of military service, and to obtain his 
service medical records and service personnel records.  
Efforts should also be made to obtain the records referred to 
on his June 1999 claim.  Additionally, the veteran should be 
afforded a VA medical examination to ascertain whether any 
current skin cancer is related to his military service, 
including any possible radiation exposure. 

Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should make additional 
efforts to verify the dates of the 
veteran's military service.  All dates 
should be clearly documented in his 
claims file, including the branch of 
service.  The RO should also make 
additional efforts to obtain the 
veteran's service personnel records and 
service medical records.  The RO's 
efforts to obtain such records should 
continue until such records are 
obtained, or unless it is reasonably 
certain that such records do not exist.  
If it appears that the records do not 
exist, the claims file should be 
clearly documented to that effect.  It 
is important that the file include a 
detailed reason as to why the records 
are not available, rather than a simple 
form letter or similar brief remark 
indicating unavailability.  

2.  The RO should contact the Fort 
Wayne, Indiana, VA Medical Center and 
request copies of the veteran's 
treatment records.  All efforts to 
obtain these records must be documented 
for the claims file; if the records are 
not available, it should be so stated 
for the record, in writing.  The 
veteran and his representative should 
be informed of their and VA's 
respective duties in making further 
attempts to obtain records that could 
not be located.

3.  The RO should contact the following 
private health-care providers at the 
addresses provided and request that 
they provide copies of the veteran's 
treatment records:

		a)  Defiance Clinic;

		b)  David R. Dunkin, D. O.; and 

		c)  Omar Salem, M. D.

All efforts to obtain these records 
must be documented for the claims file.  
If no records are available, it should 
be so stated for the record, in 
writing.  The veteran and his 
representative should be informed of 
their and VA's respective duties in 
making further attempts to obtain 
records that could not be located.

4.  After the above-requested records 
have been obtained and associated with 
the claims folder, the veteran should 
be afforded a VA examination to 
ascertain the nature and extent of any 
current skin cancer.  The examiner is 
requested to provide an opinion as to 
1) the approximate date of onset of any 
current skin cancer; and 2) whether it 
is at least as likely as not that any 
current skin cancer is due to an 
incident of the veteran's military 
service, including possible in-service 
exposure to ionizing radiation.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.  The claims file, 
including any service medical records 
obtained, should be made available to 
the examiner for review.  

5.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefit sought 
can be granted.  The RO should examine 
the veteran's claim both on principles 
of presumptive service connection, as 
due to exposure to ionizing radiation, 
and on principles of direct service 
connection.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and to comply with the Veterans Claims 
Assistance Act of 2000.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No further action is 
required of the veteran until he is notified.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


